

	

		II

		109th CONGRESS

		1st Session

		S. 290

		IN THE SENATE OF THE UNITED STATES

		

			February 3, 2005

			Mr. Bond (for himself,

			 Mr. Talent, Mr.

			 Inhofe, Mr. Vitter,

			 Ms. Landrieu, Mr. Nelson of Florida, and Mr. Conrad) introduced the following bill; which was

			 read twice and referred to the Committee

			 on Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to exclude

		  from gross income certain hazard mitigation assistance.

	

	

		1.Exclusion from gross income

			 for certain disaster mitigation payments

			(a)In

			 generalSection 139 of the Internal Revenue Code of 1986

			 (relating to disaster relief payments) is amended by adding at the end the

			 following new subsection:

				

					(g)Certain

				disaster mitigation paymentsGross income shall not include the

				value of any amount received directly or indirectly as payment or benefit by

				the owner of any property for hazard mitigation with respect to the property

				pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act

				or the National Flood Insurance Act.

					

			(b)Effective

			 dateThe amendment made by this section shall apply to taxable

			 years ending on or after December 31, 2004.

			

